PER CURIAM.
We have for review Salzman v. State, 591 So.2d 1107 (Fla.2d DCA 1992), based on asserted direct and express conflict with State v. Camp, 579 So.2d 763 (Fla. 5th DCA 1991), approved, 596 So.2d 1055 (Fla.1992).*
Because we recently approved the Fifth District’s decision in Camp, we quash the decision below and remand for the dismissal of the counts for dealing in stolen property.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.

 We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.